Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 1 of 8




      EXHIBIT C




                                                        APPENDIX 0122
Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 2 of 8

         ([)




                         CONFIDENTIAL                   APPENDIX 0123
                                                          TRAN 1369
Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 3 of 8




                         CONFIDENTIAL                   APPENDIX 0124
                                                          TRAN 1370
                                  G
               Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 4 of 8




__________ -~@:& iclCJ3                           /1~~-&:;;;~JitLea~-----·---
--..-----~--. 'if~cl;jj~¥~~r_z:~~~
===-- ~~~-Y2ClijX~~~-&~-f~==
===~--=---= 11~L~~\L~ ~(i;i_~~--~2~~--=:
                                      (


             ·--       --·-----~ -~~~---·-- ;j-t;?                         ~
--~ ----              - Tn~.iLn                 ~@l_jf.aLLU,n,---~-1d(y

==--===- i--dif-=K:=:x_~~~tr&~~ &~
---------~           ~tif~i£m_~~~~-~~~~
                       ( ~ -11J1 I                   1--af:_~--;,                        ---- ,L
---·---~--- A~-:~jRl 'r--~-,-1(£Ziif!J~~-:_ __
                                            I




====-~--=~~--=~~jl&/~~ =-
=-==-. -Jwri~ffµd£~~~~?dd[~
-------·------- II      -~y_~                   I<y~~~~-=

 ·.          ....·. ff . . -{i{MJ-muL ~-; L j ~ ~ ~ /
:__. · . .         l~-~~~~~ fli;t/1;,t;fwyi . .
                                          CONFIDENTIAL                 APPENDIX 0125
                                                                         TRAN 1371
      Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 5 of 8
[handwritten text indicated in italics:]


(1)

Since he had credit card debt, I encouraged him to give me all the credit cards and I would pay
his debt then close them all; however he said he would repay all of them, he only kept the card
under the name TRAN, Tuyet and continued using it. Therefore, the debts built up to such a large
amount that I could not repay them. Then he became quarrelsome and fought with me because of
that.

This is from 2009.

Then in 2009, 2010, he had a quarrel with me because he was mad that I sent our kid to the
babysitter without telling him, so when he went to pick up but could not. Upon arriving home, he
screamed that I was lying to him and he banged the chair against the wall, forcing me dodge and
hit the wall, causing my chronic headache.




                                           CONFIDENTIAL                   APPENDIX 0126
                                                                            TRAN 1372
      Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 6 of 8
[handwritten text indicated in italics:]


(2)

Tuyet had the advertising posters printed.

I had the posters printed for advertising the discount of 50% for artificial eyelash service without
asking my husband’s approval of the size, 9 x 12 [illegible]. After getting the prints and mailing
the advertisement out, my husband got angry, became quarrelsome, dragged me to the parking
lot in front of the salon and strangled me. My friend Cindy Nguyen was in the parking lot and
witnessed this. She dissuaded, asking him to stop, otherwise she would call the police.

March 01-02, 2015, the most recent time I called Cindy on her cell, at 281.499.8669.




                                           CONFIDENTIAL                      APPENDIX 0127
                                                                               TRAN 1373
      Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 7 of 8
[handwritten text indicated in italics:]


(3)

There were friends visiting the eyelash shop where my husband worked. My husband wanted me
to come and clean up the shop then worked there. I had lots of work that day and was late in the
cleaning. He angrily asked me why I had not cleaned up but instead having some taking a break
instead. I said I was having a bad headache, for which he furiously banged three chairs to the
wall and pushed all the chairs in the store.

* June 06, 2015, a niece came to the shop to sign contract for work on Mondays and Tuesdays.

2010, He tracked me, & flattened my four tires because I was buying dinner for my kids at Pho
Saigon on FM529 & HWY6.




                                           CONFIDENTIAL                    APPENDIX 0128
                                                                             TRAN 1374
           Case 4:17-cv-02818 Document 38-13 Filed on 01/16/19 in TXSD Page 8 of 8



   bl
TRANSPERFECT




                  City of New York, State of New York, County of New York




                  I, Wendy Poon, hereby certify that the document "Tuyet Tran - Affidavit in Vietnamese"
                 is, to the best of my knowledge and belief, a true and accurate translation from
                 Vietnamese into English.




                 Sworn to before me this
                 August 10, 20 I 8




                 Signature, Notary Public



                  ANDERS MIKAEL EKHOLM
              NOTARY PUBLIC-STATE OF NEW YORK
                       No.01EK6378373
                  Qualified in New York County
               My Commission Expires 07· 23·2022


                 Stamp, Notary Public




                     LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
     THREE PARK AVENUE, 39TH FLOOR, NEW YORK, NY 10016 l T 212.689.5555 l F 212.689.1059 l WWW.TRANSPERFECT.COM

                                             CONFIDENTIAL
                                          OFFICES IN 90 CITIES WORLDWIDE              APPENDIX 0129
                                                                                        TRAN 1375
